                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

 STEVEN L. BAKER,

                Petitioner,                                      Civ. No. 14-3 70 (PGS)

        V.


 UNITED STATES OF AMERICA,                                       OPINION

                Respondent.


 PETER G. SHERIDAN, U.S.D.J.

                                      I.      INTRODUCTION

        Petitioner, Steven L. Baker, is a federal prisoner proceeding through counsel with a

motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C.
                                                                             §   2255. For the
following reasons, the majority of petitioner’s   §   2255 claims will be denied. However, a few of

his claims necessitate an evidentiary hearing.

                   II.        FACTUAL AND PROCEDURAL BACKGROUND

        Petitioner’s convictions arise from three separate armed bank robberies. The first

occurred on September 24, 2009 at the Investors Savings Bank in Lakewood, New
                                                                              Jersey. (See
Crim. No. 10-266 ECF 39 at 3). The second occurred at PNC Bank in Brick, New Jersey
                                                                                    on
November 9, 2009. (See id.) Finally, the third occurred on January 13, 2010 at the
                                                                                   First Atlantic
Credit Union in Neptune, New Jersey. (See Id.)

       Petitioner committed these robberies with his cousin, Deshawn Clayton. (See id.) The

three robberies followed a similar pattern. Petitioner and Clayton would wear gloves and
                                                                                         masks
as they committed the robberies. (See Id. at 29-30). Clayton would typically jump up on
                                                                                        the bank
  counter during the robberies. (See Id. at 41). After completing the robberies, petitioner and

  Clayton would go to a motel to split the proceeds of their bounty. (See Id. at 42).

         At the time of the third robbery, Bryce Byham a Neptune police officer, happened to be
                                                           -




  in the parking lot near the bank. (See Crim. No. 10-266 ECF 60 at 66) He noticed two
                                                                                       men who
 appeared suspicious. He took down their vehicle’s (a green Cadillac) license plate numbe
                                                                                          r. (See
 Id. at 69) Byham ultimately drove with an FBI agent to the address where the car was
                                                                                      registered.
 (See id. at 70-7 1). While there, they observed the green Cadillac. (See Id. at 71) Alvin
                                                                                           Hare was
 in the vehicle and was initially detained.’ (See Id. at 72). Thereafter, Clayton returne
                                                                                          d to the
 vehicle. (See id.) Byham thought he looked familiar to the driver of the car who
                                                                                  had left the
 parking lot earlier. (See Id. at 72-73). Cash was ultimately found in the Cadillac.
                                                                                     (See Id. at 74).
 Subsequently, Byham went to the Days Inn in Neptune which was close to the
                                                                            First Atlantic
 Credit Union. He found that Clayton had rented a room there earlier that mornin
                                                                                 g. (See id. at 73).
        Upon his arrest, Clayton confessed to the robbery and ultimately identified petitio
                                                                                            ner as
his co-conspirator. (See Crim. No. 10-266 ECF 39 at 7 1-72). Thereafter,
                                                                         petitioner’s residence
was searched. (See   id   ECF 60 at 186). Evidence corroborating certain aspects of Clayton’s

testimony was found during this search such as money transfers that corrob
                                                                           orated the reasons
petitioner had given to Clayton for wanting to rob the banks. (See Id. at 186-96
                                                                                ).
        Petitioner was ultimately charged with three counts of bank robbery by force
                                                                                     or violence
along with three counts of using a firearm in connection with the three robber
                                                                               ies. Petitioner’s
trial took place in early August, 2010, before now retired District Judge Garret
                                                                                 t E. Brown, Jr. A
jury convicted petitioner on all counts. He received a sentence of eighty-
                                                                           seven months
imprisonment on the armed robbery counts to be served concurrently with
                                                                        one other, along with


  Hare was ultimately released as not part of the robbery as he had been underg
                                                                                oing medical
testing that morning.

                                                  2
 fifty-seven years total on the firearms counts. The eighty-seven month and fifty-seven year

 sentences were to be served consecutively.

        Petitioner appealed his judgment of conviction to the United States Court of Appeals for

the Third Circuit. On appeal, petitioner asserted several claims; namely: (1) trial court error by

excluding testimony regarding other cash deposits petitioner made around the time of the

robberies; (2) trial court error in giving an “equally available witness” instruction; (3) trial court

error in allowing testimony regarding the mapping of cell tower locations and petitioner’s cell

phone; and (4) that the sentence was substantively unreasonable. On September 17, 2012, the

Third Circuit affirmed petitioner’s judgment of conviction. See United States v. Baker, 496 F.

App’x 201 (3d Cir. 2012). On January 22, 2013, the United States Supreme Court denied

petitioner’s petition for writ of certiorari. See Baker v. United States, 568 U.S. 1.148 (2013)
                                                                                               .
        In January, 2014, petitioner filed a motion to vacate, set aside or correct his sentence in

this Court pursuant to 28 U.S.C.   § 2255. Petitioner raised three claims in his initial filing.
Petitioner’s first claim raised eight sub-claims of purported ineffective assistance of counse
                                                                                               l:
        1. Counsel was ineffective for rejecting a plea offer from the government without first

           conveying the offer to Petitioner.

       2. Counsel was ineffective for failing to object to the use of cell phone data for

           geographical information without the government first obtaining a search warrant.

       3. Counsel was ineffective for failing to investigate and or move to suppress De Shawn

           Clayton’s trial testimony on the basis of Prosecutorial misconduct.

       4. Counsel failed to request a Franks hearing concerning the issuance of the warran
                                                                                          t.
       5. Counsel was ineffective for failing to call Agent Gallagher as a defense witness.

       6. Counsel was ineffective for failing to object and/or request jury instruction.



                                                  3
              7. Counsel was ineffective for failing to appeal insufficiency of the evidence presented

                 at trial to obtain the conviction.

              8. Counsel was ineffective in her failure to hire a latent print examiner, and a forensic

                 video analyst, and/or present exculpatory evidence, namely, fingerprints, fabric,

                 footwear, and glove impressions.

(ECF 1 at 4-5). Petitioner’s second ground raised in his initial filing was for prosecutorial

misconduct. His third ground was for cumulative error.

             The government filed a response in opposition to petitioner’s    §   2255 motion. (See ECF

7). Thereafter, petitioner filed a traverse. (See ECF 8). Subsequently, petitioner filed a motion to

appoint counsel along with a motion to amend his          §   2255 motion. (See ECF 11 & 13). In the

motion to amend, petitioner sought to add claims to this action pursuant to Johnson v. United

States, 135 S. Ct. 2551 (2015). Ultimately, this Court granted both motions. Giselle R.

Pomerleau, Esq., of the Federal Defender’s Office was appointed to represent petitioner. (See

ECF 23).

             Thereafter, petitioner, now represented by counsel, filed a supplemental brief in support

of his   §   2255 motion. (See ECF 32). In that supplemental brief, petitioner asserted that trial

counsel’s inaccurate advice regarding the expected Sentencing Guidelines calculation during

plea negotiations led petitioner to go to trial and reject a plea offer of 168-189 months.

Additionally, the supplemental brief sought to preserve all arguments concerning the

interpretation of 18 U.S.C.      §   924(c)(1)(A) and 924(c)(1)(C)(I).

             The government then filed a response to petitioner’s counseled supplemental brief. (See

ECF 36). Subsequently, petitioner filed a supplemental brief considering the United States

Supreme Court decision in United States v. Davis, 139 5. Ct. 2319 (2019). In that brief,



                                                      4
 petitioner withdrew his Johnson claim. The matter is now ripe for adjudication on petitioner’s

 remaining claims.

                             III.   LEGAL STANDARD FOR                § 2255 MOTION
          A motion to vacate, set aside or correct a sentence of a person in federal custody pursuant

to 28 U.S.C.   §   2255 entitles a prisoner to relief if “the court finds   .   .   .   [t]here has been such a

 denial or infringement of the constitutional rights of the prisoner as to render judgment

vulnerable to collateral attack.” 28 U.S.C.       §   225 5(b). “In considering a motion to vacate a

defendant’s sentence, ‘the court must accept the truth of the movant’s factual allegations unless

they are clearly frivolous based on the existing record.” United States v. Booth, 432 F.3d 542,

545 (3d   cir. 2005) (quoting Gov ‘t of Virgin Islands v. Forte, 865 F.2d 59, 62 (3d Cir. 1989))
(citing R. Governing     §   2255 Cases R. 4(b)). A District Court “is required to hold an evidentiary

hearing ‘unless the motion and files and records of the case show conclusively that the movant is

not entitled to relief.” Id. (quoting Forte, 865 F.2d at 62). The Third Circuit has stated that this

standard creates a “reasonably low threshold for habeas petitioners to meet.” Id. (quoting

United States v. McCoy, 410 F.3d 124, 134 (3d Cir. 2005) (quoting Phillips v. Woodford, 267

F.3d 966, 973 (9th Cir. 2001))). Accordingly, this Court abuses its discretion “if it fails to hold

an evidentiary hearing when the files and records of the case are inconclusive as to whether the

movant is entitled to relief.” Id. (citing McCoy, 410 F.3d at 134).

                                            IV.        DISCUSSION

       Most of petitioner’s claims assert that trial counsel was ineffective. The Sixth

Amendment guarantees effective assistance of counsel. In Strickland v. Washington, 466 U.S.

668 (1984), the Supreme Court articulated the two-prong test for demonstrating when counsel is

deemed ineffective. First, the petitioner must show that considering all of the circumstances,



                                                        5
 counsel’s performance fell below an objective standard of reasonableness. See Ed. at 688; see

 also Grant v. Lockett, 709 F.3d 224, 232 (3d Cir. 2013) (noting that it is necessary to analyze an

 ineffectiveness claim in light of all of the circumstances) (citation omitted). A petitioner must

 identify the acts or omissions that are alleged not to have been the result of reasonable

professional judgment. See Strickland, 466 U.S. at 690. Under this first prong of the Strickland

test, scrutiny of counsel’s conduct must be “highly deferential.” See Ed. at 689. Indeed,

“[c]ounsel is strongly presumed to have rendered adequate assistance and made all significant

decisions in the exercise of reasonable professional judgment.” Id. at 690. The reviewing court

must make every effort to “eliminate the distorting effects of hindsight, to reconstruct the

circumstances of counsel’s challenged conduct, and to evaluate the conduct from counsel’s

perspective at the time.” Id. at 689. If counsel makes “a thorough investigation of law and facts”

about his plausible options, the strategic choices he makes accordingly are “virtually

unchallengeable.” Gov ‘t of Virgin Islands v. Weatherwax, 77 F.3d 1425, 1432 (3d Cir. 2006)

(citing Strickland, 466 U.S. at 690-9 1). If, on the other hand, counsel pursues a certain strategy

after a less than complete investigation, his choices are considered reasonable “to the extent that

reasonable professional judgments support the limitations on investigation.” Rolan v. Vaughn,

445 F.3d 671, 682 (3d Cir. 2006) (citing Strickland, 466 U.S. at 690-91).

        The second prong of the Strickland test requires the petitioner to affirmatively prove

prejudice. See 466 U.S at 693. Prejudice is found where “there is a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would have been different.”

Id. at 694. A reasonable probability is “a probability sufficient to undermine confidence in the

outcome.” Id.; see also McBridge v. Superintendent, SClHoutzdale, 687 F.3d 92, 102 n.h           (3d

Cir. 2012). “This does not require that counsel’s actions more likely than not altered the



                                                 6
outcome, but the difference between Strickland’s prejudice standard and a more-probable-than-

not standard is slight and matters only in the rarest case. The likelihood of a different result must

be substantial, not just conceivable.” Harrington v. Richter, 562 U.S. 86, 111-12 (2011) (internal

quotation marks and citations omitted).

        “With respect to the sequence of the two prongs, the Strickland Court held that ‘a court

need not determine whether counsel’s performance was deficient before examining the prejudice

suffered by the defendant as a result of the alleged deficiencies.   .   .       .   If it is easier to dispose of an

ineffectiveness claim on the ground of lack of sufficient prejudice          .       .   .   that course should be

followed.” Rainey v. Varner, 603 F.3d 189, 201 (3d Cir. 2010) (quoting Strickland, 466 U.S. at

697). Additionally, “claims of ineffective assistance of appellate counsel are also governed by

the Strickland standard.” Lusick v. Palakovich, 270 F. App’x 108, 110 (3d Cir. 2008) (citing

United States v. Mannino, 212 F.3d 835, 840 (3d Cir. 2000)).

   A. Rejecting Plea Offer

       In petitioner’s first claim, he asserts trial counsel rejected a plea offer from the

government without petitioner’s consent. More specifically, petitioner states as follows:

               The governments [sic] first plea offer was for the dismissal of the
               two armed bank robbery charges for a guilty plea to the remaining
               one count of armed bank robbery charge.

               As a counter offer to the governments [sic] plea offer, defense
               counsel offered a dismissal of “all” three armed bank robbery
               charges for a guilty plea of “misdemeanor possession of stolen
               property.”

               The government rejected defense counsel’s counter offer of
               misdemeanor possession of stolen property and instead the
               government offered “criminal possession of stolen property” in
               exchange for the dismissal of the “three” armed bank robbery
               charges.




                                                  7
                Counsel rejected the criminal possession of stolen property plea
                offer because counsel erroneously believed that the petitioner
                would still be exposed to the same amount of prison time as if the
                petitioner would have plead [sic] to one count of armed bank
                robbery, based, upon a failure to investigate petitioner’s offense
                level and criminal history category.

                Counsel incorrectly assumed that since petitioner had not, initially,
                accepted the one count of armed bank robbery plea offer, from the
                government, that petitioner would have rejected the criminal
                possession of stolen property plea offer, therefore counsel rejected
                the government’s offer without first consulting with petitioner and
                without petitioner’s consent.

                [I]f counsel would have properly investigated the facts and the law,
                relaying and counseling petitioner on the government’s plea offer,
                petitioner would have accepted the offer and would not have
                proceeded to trial on the charges.

(ECF 1-2 at 9-10).

        The government asserts that it never gave petitioner a second plea offer and that the only

plea offer that was given was for petitioner to plead to one bank robbery in exchange for not

pursuing charges against him on the two other bank robberies. (See ECF 7 at 14; ECF 7-1). Thus,

according to the government, because a plea to a lesser charge was never offered to petitioner’s

trial counsel, counsel could not have been ineffective for rejecting it.

        The United States Supreme Court has held that “defense counsel has the duty to

communicate formal offers from the prosecution to accept a plea on terms and conditions that

may be favorable to the accused.” See Missouri v. Frye, 566 U.S. 134, 145 (2012). “[T]he fact of

a formal offer means that its terms and its processing can be documented so that what took place

during the negotiation process becomes more clear if some later inquiry turns on the conduct of

earlier pretrial negotiations.” Id. at 146. Accordingly, deficient performance occurs when counsel

fails to communicate formal plea offers to the defendant. See id. at 146-47. Once that is satisfied,

a petitioner still must show prejudice. In Frye, the Supreme Court noted that:


                                                  8
                To show prejudice from ineffective assistance of counsel where a
                plea offer has lapsed or been rejected because of counsel’s
                deficient performance, defendants must demonstrate a reasonable
                probability they would have accepted the earlier plea offer had
                they been afforded effective assistance of counsel. Defendants
                must also demonstrate a reasonable probability the plea would
                have been entered without the prosecution canceling it or the trial
                court refusing to accept it, if they had the authority to exercise that
                discretion under state law. To establish prejudice in this instance, it
                is necessary to show a reasonable probability that the end result of
                the criminal process would have been more favorable by reason of
                a plea to a lesser charge or a sentence of less prison time.

Frye, 566 U.S. at 147 (citing Glover v. United States, 531 U.S. 198, 203 (2001). As one court has

noted:

                A petitioner who seeks to establish a claim of ineffective
                              ...




                assistance of counsel in the context of plea bargaining,
                consequently must make a double showing (1) that the
                                                              —




                prosecutor extended the plea offer and (2) that his or her attorney
                either failed to communicate the offer to him or misadvised him
                concerning the advantages and disadvantages of the offer so as to
                cause the non-acceptance of an otherwise beneficial outcome by a
                favorable guilty plea.

Compean v. United States, No. 12-0730, 2013 WL 6196517, at *7 (W.D. Ky. Oct. 18, 2013)

(citing Lint v. Prelesnik, No. 09-10044, 2011 WL 3241840, at *11 (E.D. Mich. July 29, 2011);

Robinson v. United States, 744 F. Supp. 2d 684, 696 (E.D. Mich. 2010)); report and

recommendation adopted by, 2013 WL 6196533 (W.D. Ky. Nov. 26, 2013). Thus, whether a

defendant is ever offered a formal plea offer is a vital factor in determining whether counsel is

deemed to be ineffective because mere informal plea discussions are not enough to trigger

counsel’s duty to inform. See Shnewer v. United States, No. 13-3769, 2016 WL 867461, at *15

(D.N.J. Mar. 7, 2016) (citing Hull v. United States, No. 15-0123, 2015 WL 5009998, at *2 (W.D.

Wis. Aug. 15, 2015)) (“The Court made clear in Frye, that duty applies only when the plea offer

is a ‘formal one.’ The Court has never held that defense counsel can be found constitutionally

ineffective for failing to tell their clients about informal discussions they have with the

                                                  9
 government about possible plea offers.”); Mavashev v. United States, No. 11-3724, 2015 WL

 1508313, at *9 (E.D.N.Y. Mar. 31, 2015) (noting that there is a significant distinction between

 formal plea offers and informal plea offers); United States v. McCall, No. 00-0505, 2014 WL

2581353, at *3 (N.D. Cal. June 9, 2014) (“In reality, there is either a formal plea offer, or in its

absence, mere discussions between counsel. Mere conversations are rarely recorded and always

subject to interpretation and mis-remembering. It would be a near-impossible burden to require

defense counsel to update defendant on each twist and turn in informal conversations. And it

would be impossible for the government to reconstruct and prove each such twist and turn in the

communication, much less prove that defense counsel passed on the twists and turns to their

client.... Therefore, to transmogrify mere conversation into an “informal plea offer” and then to

further say it must be communicated to an accused on pain of Section 2255 relief would be a

nifty sleight of hand.”) (citations omitted); United States v. Merlino, Crim. No. 99-10098, 2014

WL 793987, at *4 (D. Mass. Feb. 28, 2014) (“A majority of courts      ...   have held that a formal

plea offer must consist of something more than preliminary oral communications.”) (citations

omitted); Montgomery v. United States, No. Crim. 07-00036, 2013 WL 6196554, at *4 (W.D.

Ky. Nov. 26, 2013) (“Although there has been little exposition regarding the precise definition of

the term “formal offer,” the Court clearly intended to distinguish “offers” made during the course

of preliminary negotiations from those made once negotiations have concluded. In other words,

while there is no touchstone for assessing the formality of an offer, there must at the very least be

some basis for concluding that the alleged offer could have been accepted or rejected without

further discussion or negotiation.”); Compean, 2013 WL 6196517, at *7 (“The threshold issue

for the Court therefor is whether the Government ever extended a formal plea offer to the

Defendant in the first instance.”) (citing Guerrero v. United States, 383 F.3d 409, 417 (6th Cir.



                                                 10
 2004); Strollo v. United States, No. 05-0113, 2007 WL 2071940, at *3 (N.D. Ohio July 16,

 2007))).

        Courts do tend to look at several factors to determine whether the prosecutor extended a

 formal plea offer. Indeed:

                One court has noted that plea agreements “are essentially
                contracts” and that “for a contractual offer to exist, it must contain
                ‘sufficiently definite terms to enable [a] fact finder to interpret and
                apply them.” United States v. Petters, 986 F. Supp. 2d 1077, 1082
                (D. Minn. 2013) (quoting Neb. Beef Ltd. v. Wells Fargo Bus.
                Credit, Inc., 470 F.3d 1249, 1251 (8th Cir. 2006)). Thus, in
                Petters, the District of Minnesota determined that a formal plea
                offer had not been extended because there was “an absence of any
                discussion of the charges to which Petters would acknowledge
                guilt, the factual basis for a plea, or restitution or forfeiture issues.”
                Id. A court in this Circuit has similarly stated that, “it is clear that
                an oral discussion of the sentencing range for a possible plea
                agreement that does not include an agreement on the charges to
                which the defendant will plead guilty and the facts that he will
                admit, does not constitute a formal plea offer.” Waters, 2013 WL
                3949092, at *8 (citing Enright v. United States, 347 F. Supp. 2d
                159, 165 (D.N.J. 2004)).

Shnewer, 2016 WL 867461, at *16. In Shnewer, Judge Kugler determined that the petitioner

failed to show that a formal plea offer had been made because of a lack of a discussion regarding

the charges to which the defendant would have pled guilty to along with a factual basis for the

plea. See id. Furthermore, Judge Kugler noted that petitioner failed to show that the prosecutor

had the authority to bind the government. See id.

        In this case, and unlike Shnewer, petitioner does indicate the charge to which he would

have pled guilty to, namely criminal possession of stolen property in exchange for the dismissal

of the three-armed bank robbery charges. While the government indicates in its brief that this

assertion is false, they provide no declaration/affidavit from the prosecutor and/or from

petitioner’s trial counsel to support this argument. Accordingly, this Court finds the record on



                                                   11
    this claim at present is inconclusive. Thus, an evidentiary hearing will be necessary to resolve

    this claim.2

        B. Cell Phone Data Without Search Warrant

            Petitioner next asserts that “the government presented cell tower data gathered from

    petitioner’s cell phone’s ‘outgoing’ and ‘incoming’ phone calls, without first obtaining a search

warrant[.]” (ECF 1-2 at 22). Respondent filed its response to this claim in 2014. Relying on In re

Application of United States for an order Directing Provider of Electronic Communication

service to Disclose Records to the Government, 620 F.3d 304 (3d Cir. 2010), abrogated by

Carpenter v. United States, 138 S. Ct. 2206 (2018), respondent argues that a warrant was not

required to obtain petitioner’s historical cell tower data for his cell phone. Respondent claims all

that was required was an order from a Judge pursuant to the Stored Communication Act, 18

U.S.C. 2703(d), which was done in this case.

           “[A] court deciding an actual ineffectiveness claim must judge the reasonableness of

counsel’s challenged conduct on the facts of the particular case, viewed as of the time of

counsel’s conduct.” Strickland, 466 U.S. at 690. It is “only in a rare case” where counsel may be

deemed deficient for failing to make an [argument] which could not be sustained on the basis of

the existing law as there is no general duty on the part of defense counsel to anticipate changes in

the law.” United States v. Davies, 394 F.3d 182, 189 (3d Cir. 2005).

           As the above citation indicates, In re Application was abrogated by the Supreme Court in

Carpenter. Indeed, Carpenter held that acquisition of such cell phone records constitutes a


2
  Petitioner’s counseled supplemental brief may be attempting to concede that the government
only offered petitioner one plea. (See ECF 32 at 11) (‘This offer was the one and only plea
offered by the government in this case.”)). However, given petitioner’s contradictory statements
in his initial § 2255 filings, and out of an abundance of caution, this Court finds an evidentiary
hearing is warranted to resolve this apparent dispute within petitioner’s own pro se and
counseled filings.

                                                    12
 search such that the government must generally obtain a warrant supported by probable cause

before acquiring such records. See 138 S. Ct. at 2221. While a warrant for petitioner’s cell

records was not obtained in this case, this does not necessarily mean that petitioner is entitled to

relief on his claim that counsel should have objected to this evidence being introduced at trial.

        Carpenter was decided almost eight years after petitioner’s trial. Furthermore, only one

month after petitioner’s trial, the Third Circuit decided In re Application. Petitioner’s counsel

cannot be deemed ineffective for failing to predict that the Supreme Court would eventually

determine that acquiring such cell phone data normally required a warrant eight years after

petitioner’s trial. Furthermore, only one month after petitioner’s trial, the Third Circuit held just

the opposite of Carpenter. Thus, petitioner’s counsel’s performance did not fall below an

objective standard of reasonableness as she cannot be deemed ineffective for failing to predict

Carpenter eight years after the fact.

        Notwithstanding petitioner’s failure to satisfy prong one of Strickland, he has also failed

to show prejudice. “When defense counsel’s failure to litigate a Fourth Amendment claim

competently is the principal allegation of ineffectiveness, the defendant must also prove that his

Fourth Amendment claim is meritorious and that there is a reasonable probability that the verdict

would have been different absent the excludable evidence in order to demonstrate actual

prejudice.” Kimmelman v. Morrison, 477 U.S. 365, 375 (1986).

        This is not a case where the evidence against petitioner was weak absent the cell phone

records. Petitioner was out of work each day of the robberies. (See Crim. No. 10-266 ECF 58 at

49, 50, 53-54). Additionally, and most importantly, Clayton testified at length at petitioner’s trial

and expressly implicated petitioner in the crimes. Clayton’s testimony was corroborated in

several respects. By way of example only, Clayton’s description of the robbery such as them



                                                  13
wearing masks and gloves as well as him jumping up on the counter was corroborated by witness

testimony at trial. (See Crim. No. 10-266 ECF 54 at 6; ECF 56 at 6-7). Additionally, the reasons

Clayton gave for why petitioner wanted to rob the banks were corroborated in several respects.

Clayton testified that petitioner wanted to rob the first bank because he was behind on his

mortgage and credit card payments. (See Id. ECF 39 at 25-26). After the first robbery, petitioner

made mortgage payments. (See, e.g., id. ECF 60 at 191). Additionally, petitioner told Clayton

before the third robbery that he needed money for his lawyer. (See Id. ECF 39 at 50).

Subsequently, after the third robbery, petitioner paid his lawyer in cash. (See Id. ECF 58 at 36).

Accordingly, based on all the other evidence implicating petitioner at trial, petitioner failed to

show to a reasonable probability that the verdict would have been different had the cell phone

evidence against him been excluded. Accordingly, petitioner is not entitled to relief on this

claim.

    C. Failure to move to suppress Clayton’s testimony based on prosecutorial misconduct

         Petitioner next alleges that counsel was ineffective for failing to move to suppress

Clayton’s testimony based on prosecutorial misconduct. Petitioner states that Clayton’s

agreement with the government to testify against him stated that if he committed another crime

while under the agreement, the agreement was null and void. (See ECF 1-2 at 25). Petitioner

states that Clayton tried to extort money from petitioner during the initial criminal proceedings in

exchange for an affidavit that would declare petitioner’s innocence. (See id.) Clayton ultimately

pled guilty to Obstruction of Official Proceedings. (See Crim. No. 10-518). However, according

to petitioner, Clayton’s agreement with the government “was not null and voided in order that

the government could compel Clayton to testify even after the government discovered Clayton

was a liar and inconsistencies in Clayton’s confession.” (See ECF 1-2 at 25). Petitioner also



                                                  14
asserts that counsel failed to petition the court to have the Assistant United States Attorney

(“AUSA”) removed from the criminal proceedings considering Clayton’s violating his

agreement with the government. (See Id. at 26).

        Petitioner fails to show that he is entitled to relief on this claim. First, this Court is not

aware, nor has petitioner indicated any case on point that would have led counsel to move to

suppress Clayton’s testimony based on his attempt to extort petitioner. Clayton’s attempt to

extort petitioner was addressed and discussed by questions posed to him by both the government

and petitioner’s trial counsel during Clayton’s testimony. (See Crim. No. 10-266 ECF 39 at 9-14;

Crirn. No. 10-266 ECF 41 at 96-102). This presumably acted to challenge Clayton’s credibility

with the jury. Petitioner fails to show that counsel’s actions fell below an objective standard of

reasonableness and/or that he was prejudiced by counsel’s failure to move to suppress Clayton’s

testimony.

        Petitioner also appears to be asserting some type of ineffective assistance of counsel

claim against his trial attorney by alleging that AUSA Bartle told Clayton that he would still get

his agreement with the government if he lied on the stand at petitioner’s trial. In petitioner’s

reply brief, he specifically cites to a portion of Clayton’s cross-examination at his trial. The

portion cited by petitioner went as follows:

               THE COURT: The question is if you were lying, what effect
               would that have any agreement you have with the Government?
               THE WITNESS: It wouldn’t have no no effect. I’m still going to
                                                        —




               get the deal.
               Q: And does Mr. Bartle know that?
               A: Yes, he does.
               Q: Did he is he the one who told you that?
                          —




               A: Correct.

(Crim. No. 10-266 ECF 41 at 19). However, for context, it is important to illustrate Clayton’s

full testimony. During cross-examination, the following colloquy took place:


                                                   15
               Q:  .   And you do realize you’re under oath?
                       .   .




               A: Correct.
               Q: And if you lie under oath you lose your deal, right?
               A: No, I don’t.
               Q: Okay. So it’s your belief as you sit here on this witness stand, if
               you lie under oath you’re still going to get your deal?
               A: No.
               Q: I’m sorry?
               A: I’m just here to tell the truth.
               Q: The question is regarding your deal. If you lie to this fine jury
               you’re still going to get your deal?
               A: I’m not lying.
               Q: But-
               THE COURT: Pardon?
               THE WITNESS: I said I’m not lying.
               THE COURT: Okay. It was       -




               BY MS. LORD: Q: The question is regarding your state of mind
               sir. Do you believe you  —




               THE COURT: The question is if you were lying, what effect
               would that have any agreement you have with the Government?
               THE WITNESS: It wouldn’t have no no effect. I’m still going to
                                                      —




               get the deal.
               Q: And does Mr. Bartle know that?
               A: Yes, he does.
               Q: Did he is he the one who told you that?
                               —




               A: Correct.
               Q: So Mr. Bartle over here at counsel table told you that if you lie
               under oath you’re still going to get your deal?
               A: He never mentioned —just he never mentioned a lie.
               Q: What did he mention?
               A: Just tell the truth about the case.
               Q: Well, you just said two seconds ago, sir, that it’s okay you
                                                                          —




               were told that if you lie under oath you’re still going to get your
               deal, right?
               A: Correct.
               Q: Didn’t you just tell this jury that?
               A: Correct.
               Q: Okay. And you told us that Mr. Bartle told you that, right?
               A: Correct.

(Id. at 18-20). During redirect of Clayton, the following took place:

               Q: Now, Mr.  Clayton, you testified that you met with me and
               Special Agent Gallagher prior to today, is that right?
               A: Correct.



                                                 16
                   Q: During those meetings, did anybody from the Government tell
                   you to do anything besides tell the truth today?
                   A: Correct.
                   Q: Is that correct?
                   A: Yes, it is.
                   Q: And you did lie to the Government, is that right?
                   MS. LORD: Judge, I’m going to object to the leading question. It
                   is direct examination.
                   THE COURT: Well, you can lead to focus, but once you get into
                   that area, please don’t lead.
                   MR. BARTLE. Thank you, Your Honor.
                   BY MR. BARTLE: Q: And during that during those interviews
                                                           —




                   did you lie to the Government about sending a letter to Steven
                   Baker?
                   A: Yes, I did.
                   Q: And what happened after the Government found out that you
                   lied about sending that letter?
                   A: They charged me with it.
                   Q: Do you know what you’re looking at for that charge?
                   A: Yes, sir, yes.
                   Q: What’s the max you’re looking at for that charge?
                   A: Twenty years.
                   Q: And there’s no cooperation agreement with regard to that
                   charge, right?
                   A: No.

(id. at 121-22).

        Taken in context, Clayton’s testimony indicates that he lied to the government initially

prior to trial about attempting to extort petitioner. However, he also testified that he was telling

the truth and was told to do so by the AUSA at trial. This Court fails to see how petitioner’s

counsel’s performance fell below an objective standard of reasonableness or how the outcome of

petitioner’s proceeding would have been different had counsel so objected to a reasonable

probability. Accordingly, petitioner is not entitled to relief on this claim.




                                                   17
   D. Failure to request Franks hearing

       In petitioner’s next claim, he asserts that his trial counsel was ineffective by failing to

request a Franks3 hearing. Prior to petitioner’s trial, he states that a government informant was

placed in his jail cell and gathered information against petitioner. This informant purportedly

rummaged through petitioner’s papers, including his legal correspondence. This informant then

purportedly contacted the F.B.I. and told the government that Clayton had written petitioner an

extortion letter where Clayton demanded $10,000 in exchange for an affidavit detailing

petitioner’s innocence in the bank robberies. According to petitioner:

               The government questioned Clayton concerning this extortion
               letter which Clayton adamantly denied writing or sending. The
               government needed to develop a factual basis concerning the
               reliability of their key witness. A[t] this time the government did
               “not” have possession of this letter to confront Clayton.

               The government procured a search warrant for petitioner’s jail cell
               under the guise of an “unrelated investigation,” removing
               client/attorney privileged documents relating to the armed bank
               robbery charges petitioner was proceeding to trial on, thereby the
               government gained a “windows look” into petitioner’s defense
               strategies.

               After the government could not find this extortion letter, during the
               execution of the search warrant, the government then subpoenaed
               petitioner and threatened his lawyer the same to turn over the
               extortion letter.

               Petitioner’s attorney requested an emergency meeting with District
               Judge Brown requesting that the government give back
               client/attorney privileged documents, specifically a legal pad
               clearly marked client/attorney privileged.

               The government denied taking this notepad or any client/attorney
               privileged documents until a Monmouth County internal affairs
               officer who was present during the execution of the search warrant,
               gave {aj statement that he observed Federal Agents remove this
               notepad, then did the government remember having this notepad in
               their possession.

 Franks v. Delaware, 438 U.S. 154 (1978).

                                                 18
               Judge Brown ordered the government to return all client/attorney
               privileged documents without the government copying,
               reproducing or reprinting the contents in any manner. The
               government returned said materials.

               The problem is that counsel failed to petition the Courts for a
               Franks Hearing to establish that the warrants did “not” satisfy the
               so-called “necessity requirement” under 18 U.S.C. 251 8(c)(3), by
               questioning the credibility of the affidavit submitted in support of
               the warrant.

(ECF 1-2 at 33-34).

        As courts have noted:

               The Fourth Amendment provides that “no Warrants shall issue but
               upon probable cause, supported by Oath or affirmation.” U.S.
               Const. amend. IV. In Franks, the Supreme Court held that a
               defendant has a right to challenge the veracity of statements made
               in an affidavit of probable cause that supported the issuance of a
               warrant. See Franks, 438 U.S. at 167—71, 98 S. Ct. 2674. In order
               to obtain a hearing to do so, the defendant must first make “a
               substantial preliminary showing” that the affidavit contained a
               false statement or omission that (1) was made knowingly and
               intentionally, or with reckless disregard for the truth, and (2) was
               material to the finding of probable cause. Franks, 438 U.S. at 155—
               56, 98 S. Ct. 2674; see also United States v. YusuJ 461 F.3d 374,
               383 (3d Cir. 2006).

United States v. Aviles, 938 F.3d 503, 508 (3d Cir. 2019). Furthermore:

               in order to obtain a [Franks] hearing, a defendant may not rely on
               only a bare assertion that the affidavit contained false statements
               that were made knowingly or with reckless disregard for the truth.
               Instead, he or she must make an offer of proof to support these
               allegations with “affidavits or sworn or otherwise reliable
               statements of witnesses,” or satisfactorily explain their absence.
               Franks, 438 U.S. at 171.

United States v. Alamo, No. 09-1665, 2018 WL 3393286, at *8 (E.D. Pa. July 11,2018); see also

United States v. Braddy, 722 F. App’x 231, 236 (3d Cir. 2017).

       In this case, petitioner fails to come forward with an offer of proof to support his bare

allegations that the affidavit supporting the search warrant contained false statements that were

                                                 19
made knowingly or with reckless disregard for the truth. He submits no affidavits or otherwise

reliable statements from witnesses or satisfactorily explains their absence. Therefore, as

petitioner fails to show that he was entitled to a Franks hearing, counsel was not ineffective for

failing to request one. AccordAlamo, 2018 WL 3393286, at *8. Thus, he is not entitled to relief

on this claim.

    E. Failure to call Gallagher as a witness

        Petitioner next claims that his counsel was ineffective by failing to properly subpoena

and call Agent Gallagher as a witness. Petitioner asserts that Gallagher’s testimony could have

challenged the veracity of Clayton’s testimony as well as exposed police failures to investigate

third party culpability.

        In Duncan v. Morton, 256 F.3d 189, 202, (3d Cir. 2001), the Third Circuit found that a

habeas petitioner’s failure to present any sworn testimony by the witnesses the habeas petitioner

claimed counsel should have investigated and called as a witness amounted to a failure to

establish Strickland prejudice. See id. (“In light of Duncan’s failure to present any sworn

testimony by Sherman, he has failed to establish prejudice as a result of [counsel’s] failure to

interview Sherman.”) (emphasis added). In the     §   2255 context, other courts have similarly found

that a petitioner needs to provide a sworn statement of fact from the proposed witness regarding

what they would have testified to if a   § 2255 petitioner is to establish Strickland prejudice. See
Huggins v. United States, 69 F. Supp. 3d 430, 446 (D. Del. 2014) (noting that movant did not

provide an affidavit from the witness stating that he would have been available to testify and or

describing his potential testimony); Karamos v. United States, No. 04-0171, 2005 WL 2777552,

at *4 (D.N.J. Oct. 24, 2005) (“[T]he Court cannot conclude that Petitioner was prejudiced by

counsel’s failure to investigate or call these individuals as witnesses because Petitioner has failed



                                                  20
to provide a sworn statement of facts from any of the seventeen detailing their proposed

testimony.”).

        In this case, petitioner’s statements regarding what Gallagher would have testified to are

conclusory. Petitioner fails to include any type of sworn statement from Gallagher regarding

what his testimony would have been at trial had he been properly called. Accordingly, petitioner

has failed to establish prejudice such that this claim is denied.

    F. Failure to object/request jury instruction

        Petitioner’s next claim is that counsel was ineffective in failing to object/request a jury

instruction. As petitioner makes clear in his reply brief his claim is that:

                 Counsel failed to request or move the Courts for third party
                 evidence instructions to the jury and/or object to the language
                 which the District Judge instructed the jury not to “speculate”
                 whether a person may be involved alone or with other’s when the
                 crux of petitioner’s defense centered around third party culpability.

(ECF 8 at 26).

        “[Ajn error in the instructions to the jury” may support habeas relief if it rises to the level

of a denial of due process. Henderson v. Kibbe, 431 U.S. 145, 154 (1977). “The question [during

habeas review] is whether the ailing instruction by itself so infected the entire trial that the

resulting conviction violate[d] due process.” Id. (citation and internal quotation marks omitted);

accord Waddington v. Sarausad, 555 U.S. 179, 191 (2009). The challenged instruction “may not

be judged in artificial isolation,” but must be viewed in the context of the overall charge and the

trial record. Cupp v. Naughton, 414 U.S. 141, 146 (1973). In considering jury instructions, “an

omission, or an incomplete instruction, is less likely to be prejudicial than a misstatement of

law.” Kibbe,431 U.S.at 155.




                                                  21
        Petitioner first argues that trial counsel was ineffective for failing to request a third-party

culpability instruction. However, this Court finds that petitioner fails to show that he was

prejudiced by counsel’s purported failure to request this instruction. During trial, Judge Brown

instructed the jury as follows:

               The defendant is presumed to be innocent. He started the trial with
               a clean slate, with no evidence against him. The presumption of
               innocence stays with the defendant, unless, or until the government
               has presented evidence that overcomes the presumption by
               convincing you the defendant is guilty of the offenses charged
               beyond a reasonable doubt. Presumption of innocence requires that
               you find the defendant not guilty, unless you’re satisfied the
               government has proved guilty beyond a reasonable doubt. The
               presumption of innocence means that defendant has no burden or
               obligation to present any evidence at all, or to prove that he is not
               guilty. The burden or obligation of proof is on the government to
               prove the defendant guilty. This burden stays with the government
               throughout the trial. In order for you to find the defendant guilty of
               the offenses charged, the government must convince you that he is
               guilty beyond a reasonable doubt. That means the government
               must prove each and every element of the offenses charged beyond
               a reasonable doubt. The defendant may not be convicted on
               suspicion or conjecture, but only on evidence proving guilty
               beyond a reasonable doubt.

               Proof beyond a reasonable doubt does not mean proof beyond all
               doubt.  ..  Possible doubts or doubts based on conjecture,
                            .




               speculation or hunch, are not reasonable doubts. A reasonable
               doubt is fair doubt based on reason, logic, common sense and
               experience. It’s doubt that an ordinary, reasonable person has after
               carefully weighing all the evidence and is a doubt of the sort that
               would cause him or her to hesitate and act in matters of importance
               of his or her own life. They arise from the evidence or from the
               nature of the evidence.

               If, having now heard all the evidence, you’re convinced the
               government proved each and every element of the offense charged
               beyond a reasonable doubt, you should return a verdict of guilty
               for that offense. However, if you have a reasonable doubt about
               one or more of the elements of the offense charged, then you must
               return a verdict of not guilty on that offense.




                                                  22
(See Crim. No. 10-266 ECF 65 at 20-22). Petitioner does not challenge nor does this Court find

fault with Judge Brown’s instructions to the jury as it relates the concepts of presumption of

innocence, the government’s burden of proof or the concept of reasonable doubt. Presumably,

had the jury believed that petitioner was not involved in the armed bank robberies, it would have

acquitted petitioner based on Judge Brown’s instructions of the presumption of innocence, the

government’s burden of proof and reasonable doubt. Thus, this Court finds that petitioner fails to

show that he is entitled to relief on his claim that counsel’s failed to request a thirty-party

culpability/evidence charge to the jury. Cf HungLe v. Spearman, No. 16-2302, 2018 WL 2018

WL 2316816, at *8 (S.D. Cal. May 21, 2018) (noting where jury was properly instructed on

presumption of innocence, government’s burden of proof and reasonable doubt, petitioner fails to

show that he was prejudiced based on counsel’s failure to request thirty-party culpability

instruction because ifjury believed another individual committed the shooting, it presumably

would have acquitted petitioner).

       Petitioner also challenges one portion of Judge Brown’s jury instructions. During trial,

Judge Brown instructed the jury in part as follows:

               You’re not to speculate as to the reason why a person or persons
               whom you may believe was or were also engaged in criminal
               activity was or not accused or were not defendants in this trial.
               Whether a person may be involved alone or with others, alleged
               criminal conduct could have been, or should have been, indicated
               is a matter within the sole discretion of others, not yourselves.
               These matters are wholly outside your concern, and have no
               bearing on your function as jurors.

(Crim. No. 10-266 ECF 64 at 20). This Court finds nothing improper about this instruction that

would have warranted an objection from petitioner’s trial counsel. Indeed, even the Third Circuit

Model Jury Instructions note that “[p]ossible doubts or doubts based on conjecture or speculation

are not reasonable doubts.” Third Cir. Model Jury Ins.    §   1.13. The model instructions also note


                                                  23
that a decision on one defendant should not influence a decision on another defendant, each

needs to be considered individually. See Id.   §   3.13. Accordingly, petitioner fails to show that he

is entitled to relief on the arguments he makes in this claim.

    G. Failure to appeal insufficiency of the evidence

        Petitioner next argues that counsel was ineffective on appeal by failing to raise an

insufficiency of the evidence claim. According to petitioner, the evidence did not support guilty

verdicts on the armed robbery charges.

        The Due Process Clause of the Fourteenth Amendment “protects the accused against

conviction except upon proof beyond a reasonable doubt of every fact necessary to constitute the

crime for with which he is charged.” In re Winship, 397 U.S. 358, 364 (1970). There is sufficient

evidence to support a conviction, if “after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). A petitioner raising

an insufficiency of the evidence claim faces a “very heavy burden’ to overturn the jury’s verdict

for insufficiency of the evidence.” United States v. Root, 585 F.3d 145, 157 (3d Cir. 2009) (citing

United States v. Dent, 149 F.3d 180, 187 (3d Cir. 1998)). In analyzing a sufficiency of the

evidence claim, a court examines both the direct and circumstantial evidence in their totality. See

United States v. Pavulak, 700 F.3d 651, 668 (3d Cir. 2012) (citations omitted). “[F]ederal courts

must look to state law for ‘the substantive elements of the criminal offense,’ but the minimum

amount of evidence that the Due Process Clause requires to prove the offense is purely a matter

of federal law.” Coleman v. Johnson, 566 U.S. 650, 655 (2012) (citation omitted). The credibility

of witnesses, the resolution of conflicts of evidence, and the drawing of reasonable inferences




                                                    24
from proven facts all fall within the exclusive province of the factfinder and, therefore, are

beyond the scope of federal habeas sufficiency review. See Jackson, 443 U.S. at 319.

        Petitioner fails to show that he is entitled to relief on this claim. Indeed, Clayton’s

testimony directly implicated petitioner in the crimes. Other circumstantial evidence also

supported petitioner’s convictions such as, but not limited to, his absence from work and his

identification that was used to check into a motel after the first robbery, as previously noted by

the Third Circuit on direct appeal (albeit discussing a different claim). See Baker, 496 F. App’x

at 203. Accordingly, petitioner fails to show that he was prejudiced even if counsel had raised an

insufficiency of the evidence claim on direct appeal.

    H. Failure to hire latent print examiner, forensic analyst or present fingerprint, fabric,
       footwear and glove impression evidence

        Next, petitioner asserts that his counsel was ineffective because she failed to hire a latent

fingerprint examiner and/or a forensic analyst. Additionally, petitioner argues that she was

ineffective because she failed to present fingerprint, fabric, footwear and glove impression

evidence.

       Petitioner argues that counsel’s failure to hire an expert impacted both case strategy and

the outcome because the prosecution presented its own expert     —   Detective Dugan, who testified

about evidence from the first robbery. Detective Dugan worked for the Ocean County Sheriffs

Department. According to petitioner, he argues that there was a dispute at trial between

petitioner’s counsel on cross-examination about the description of the vehicle on video obtained

by Dugan from a local restaurant to the first robbery. According to petitioner:

               There was a dispute between counsel and Detective Dugan about
               the depiction of the vehicle. Counsel ascertained, through cross
               examination that the vehicle depicted was “silver” and was
               actually a SUV (Sport Utility Vehicle) and “not” a minivan, that



                                                 25
                the make of the vehicle depicted in the video was a Dodge and
                “not” a Ford.

                Detective Dugan maintained the vehicle was green and that the
                manner in how the video was froze, with the sun shining on it,
                changed the vehicle’s color.

(ECF 1-2 at 16). Petitioner asserts that counsel’s difficulty in impeaching Dugan’s testimony was

a result of her failure to hire a video analyst. Petitioner comes forward with no evidence such as

an affidavit/declaration from a video expert regarding the testimony he claims the expert would

have testified too as it relates to the vehicle. As such, his claim that counsel should have hired a

video expert to contradict Dugan’s testimony fails to satisfy the Strickland standard such that

petitioner is not entitled to relief on this claim.

        Within this claim, petitioner also argues that counsel should have hired a latent print

analysis expert to test fabric, footwear and glove impressions that the government failed to test.

Once again however, petitioner fails to come forward with any evidence in the form of an

affidavit from a witness on what any hired expert would have testified to with respect to these

pieces of evidence. Thus, he fails to meet the Strickland threshold to warrant relief.

        Finally, petitioner states that counsel should have hired a fingerprint expert because:

                Clayton alleged petitioner helped him count the money found in
                the trunk of his car after the armed robbery of a bank. The
                government has the fingerprint analysis of that money, yet they
                have not done any comparative analysis to Alvin Hare, Clarence or
                any other potential suspects.

        Like petitioner’s other claims, he fails to show that he is entitled to relief as he has not

come forward with any supporting evidence from an expert to support his claim about what said

expert would have testified to and/or how it would have affected the outcome of his trial to a

reasonable probability given the strong evidence against petitioner produced at trial as previously




                                                      26
 described. Thus, he fails to show that he is entitled to relief on all his arguments within this

 claim.

     I.   Prosecutorial Misconduct

          1. Search Warrant/Use of Extortion Letter

          Petitioner next argues that the government engaged in prosecutorial misconduct when it

used an informant, T.S., to gather information related to petitioner’s trial strategies by

confiscating attorney/client privileged documents. (See ECF 1-2 at 46). More specifically, he

alleges that the informant led the government to procure a search warrant of his prison cell. This

led the government to eventually procure possession of an extortion letter from Clayton to

petitioner whereby he demanded $10,000 from petitioner in exchange for authoring an affidavit

that detailed petitioner’s innocence. Petitioner complains that the government eventually used its

possession of the extortion letter to soften the blow to their key witness, Clayton, who wrote the

extortion letter. (See id.)

          A criminal defendant’s due process rights are violated if prosecutorial misconduct

renders a trial fundamentally unfair. See Darden v. Waingright, 477 U.S. 168, 182—83 (1986). A

habeas petition will be granted for prosecutorial misconduct only when the misconduct “so

infected the trial with unfairness as to make the resulting conviction a denial of due process.” Id.

at 181 (internal quotation marks and citation omitted). A prosecutorial misconduct claim is

examined in “light of the record as a whole” in order to determine whether the conduct “had a

substantial and injurious effect or influence” on the jury’s verdict. See Brechi v. Abrahamson,

507 U.s. 619, 638 (1993). A “reviewing court must examine the prosecutor’s offensive actions in

context and in light of the entire trial, assessing the severity of the conduct, the effect of the




                                                   27
curative instructions, and the quantum of evidence against the defendant.” Moore v. Morton, 255

F.3d 95, 107 (3d Cir. 2001).

        Petitioner’s prosecutorial misconduct claim as alleged in his    § 2255   filing appears to be

two-fold. First, petitioner complains about the search warrant of his cell as “baseless.” Second,

he complains about the government’s use of the extortion letter at trial.

        With respect to petitioner’s first argument, this Court already determined that petitioner’s

allegations that the search warrant was procured pursuant to a baseless affidavit were conclusory

and lacked enough merit to warrant granting a Franks hearing. It follows that petitioner’s

argument that the prosecutor committed misconduct by procuring a search warrant of his cell is

also conclusory and without sufficient factual support such as through an offer of proof such as

through witness affidavits that the search warrant was procured unconstitutionally.

        Furthermore, with respect to petitioner’s second argument, he fails to show that the use

by the prosecutor of Clayton’s purported extortion attempt of him as opposed to petitioner’s own

use of the extortion letter at trial to impeach Clayton’s credibility had a substantial and injurious

effect on the jury’s verdict. Indeed, as previously described, the evidence against petitioner in

this case was strong. It included Clayton’s testimony directly implicated petitioner in the crimes

for which he was charged. Furthermore, Clayton’s testimony was supported by other

circumstantial evidence that implicated petitioner. As such, this Court fails to see how petitioner

is entitled to relief based on the government’s use, rather than petitioner’s own use of the

extortion affidavit at trial, warrants granting him relief. Thus, this claim is denied.

       2. Currying Favor with Clayton

       Petitioner also claims that the government curried favor with Clayton which amounted to

prosecutorial misconduct. He claims that the Clayton’s agreement with the government was



                                                  28
 violated when he attempted to extort petitioner. Thus, according to petitioner, Clayton’s

 agreement with the government became void. Furthermore, petitioner asserts that Clayton

testified at his trial that the government told him he would get his agreement whether he lied or

told the truth on the witness stand.

         With respect to petitioner’s second argument, this Court already discussed that this

testimony was expressly discussed, brought into focus, and rejected by Clayton on redirect.

Thus, there was no prosecutorial misconduct. As to the first argument, petitioner pled guilty to

the additional charge of obstruction of official proceedings in light of his attempted extortion of

petitioner. Thus, this Court fails to see how this amounted to prosecutorial misconduct.

Accordingly, none of petitioner’s prosecutorial misconduct arguments warrant an evidentiary

hearing, let alone relief.

    J.   Ineffective Assistance of Counsel Claim in Supplemental Brief

         In petitioner’s counseled supplemental brief, he claims that trial counsel gave petitioner

inaccurate legal advice regarding the expected Sentencing Guidelines calculation during plea

negotiations.4 According to petitioner as stated in his supplemental brief:

                Trial counsel brought the plea offer of February 17, 2010 to Mr.
                Baker. However, when advising him as to his sentencing exposure
                pursuant to this plea agreement, she erroneously calculated his
                Criminal History Category as Category IV, when in fact it should
                have been a Category III, or did not calculate it at all (the record is
                not clear without the testimony of Ms. Lord, though the error is
                clear based upon the current record). The error was the result of
                misidentifying the date at which Mr. Baker’s parole has maxed out
                on a prior parole violation stemming from a conviction he received
                when he was 18 years old. Mr. Baker’s total Guideline Level was
                27 under the terms of the Plea Agreement. Thus, Mr. Baker
                believed that he was looking at a Guideline Range of 100 to 125


 Petitioner’s supplemental brief also raised a claim pursuant to Johnson v. United Stales, 135 S.
Ct. 2551(2015). However, on July 2, 2019, petitioner withdrew this claim. (See ECF 41).
Therefore, no discussion is warranted on this now withdrawn claim.

                                                  29
                months for the bank robbery count, instead of the 87 to 108- month
                range he was actually facing.

(ECF 32 at 12). According to petitioner, the mistake with respect to his criminal history category

appeared in his pre-sentence report (“PSR”). (See id.). However, petitioner ultimately reported

the mistake to his trial counsel upon reviewing the PSR prior to sentencing. As indicated above,

he ultimately received a sentence of 87 months on the armed robbery convictions. Petitioner

though indicates that had his counsel given him the proper guideline range during the plea

negotiation process, he was would have accepted the plea deal offered by the government. (See

id. at 19).

         1. Relation Back

        Before reaching the merits of this claim, the government argues that the claim is time-

barred because it was raised in petitioner’s April, 2017 supplemental brief and does not relate

back to petitioner’s initial   §   2255 filing from 2014. As noted by the Third Circuit:

                 Pursuant to Rule 15(c), an amendment that is otherwise untimely
                 “relates back to the date of the original pleading when the...




                amendment asserts a claim or defense that arose out of the conduct,
                transaction, or occurrence set out—or attempted to be set out—in
                the original pleading.” Fed. R. Civ. P. 15(c)(1)(B). The Supreme
                Court has cautioned that courts should not interpret “conduct,
                transaction, or occurrence” in such a broad manner so as to
                construe essentially all amendments as permissible under the
                relation-back doctrine. See Mayle v. Felix, 545 U.S. 644, 656—57,
                 125 5. Ct. 2562, 162 L. Ed. 2d 582 (2005). For example, in the
                habeas context, the Supreme Court has refused to interpret
                “conduct, transaction, or occurrence” as broadly encompassing a
                “habeas petitioner’s trial, conviction, or sentence,” reasoning that
                “[u]nder that comprehensive definition, virtually any new claim
                introduced in an amended petition will relate back, for federal
                habeas claims, by their very nature, challenge the constitutionality
                of a conviction or sentence, and commonly attack proceedings
                anterior thereto.” Id. Instead, it has counseled that an amendment
                relates back to a habeas petition under Rule 15(c) “[s]o long as the
                original and amended petitions state claims that are tied to a



                                                     30
                 common core of operative facts.” Id. at 664, 125 S. Ct. 2562
                 (emphasis added).

                In “search[ing] for a common core of operative facts in the two
                pleadings,” Bensel v. Allied Pilots Ass’n, 387 F.3d 298, 310 (3d
                Cir. 2004), courts should remain aware that “the touchstone for
                relation back is fair notice, because Rule 15(c) is premised on the
                theory that ‘a party who has been notified of litigation concerning
                a particular occurrence has been given all the notice that statutes of
                limitations were intended to provide,” Glover v. FDIC, 698 F.3d
                139, 146 (3d Cir. 2012). “Thus, only where the opposing party is
                given ‘fair notice of the general fact situation and the legal theory
                upon which the amending party proceeds’ will relation back be
                allowed.” Glover, 698 F.3d at 146 (quoting Bensel, 387 F.3d at
                310). For example, we have held that “amendments that restate the
                original claim with greater particularity or amplify the factual
                circumstances surrounding the pertinent conduct, transaction[,] or
                occurrence in the preceding pleading fall within Rule 15(c)”
                because the opposing party will have had sufficient notice of the
                circumstances surrounding the allegations contained in the
                amendment. Bensel, 387 F.3d at 310.

United States v. Santarelli, 929 F.3d 95, 101 (3d Cir. 2019).

        This Court finds that petitioner’s ineffective assistance of counsel claim raised in his

supplemental brief does relate back. Petitioner’s affidavit attached to his initial 2014 filing

indicated how petitioner had to bring to his counsel’s attention that the PSR had the wrong

sentencing guidelines. (See ECF 1-1 at 2). Additionally, petitioner alleged in his memorandum of

law in support of his   §   2255 motion that counsel failed to investigate his criminal history

category. (See ECF 1-2 at 9). Any ambiguity with respect to what petitioner was at least

attempting to allege in his initial   §   2255 filings from January, 2014, were resolved by petitioner’s

traverse filed in June 23, 2014, in which he stated as follows:

                the government has not answered petitioner’s claim, which is set
                forth in sentencing records as well as in petitioners affidavit
                submitted in his original filing, the claim that counsel failed to
                investigate petitioners criminal history category and offense level,
                counseling petitioner under the “wrong” sentencing guidelines,
                causing petitioner to reject the governments initial plea[.]


                                                      31
(ECF 8 at 4). As the claim relates back, this Court finds that it is timely.

        2. ivIerits

        “Defendants have a Sixth Amendment right to counsel, a right that extends to the plea-

bargaining process.” Lafler v. Cooper, 566 U.S. 156, 162, 132 5. Ct. 1376, 1384 (2012). “When

addressing a guilty plea, counsel is required to give a defendant enough information “to make a

reasonably informed decision whether to accept a plea offer.” United States v. Bui, 795 F.3d

363, 367 (3d Cir. 2015) (quoting Shotts v. Wetzel, 724 F.3d 364, 376 (3d Cir. 2013) (quoting

United Stales v. Day, 969 F.2d 39, 43 (3d Cir. 1992))). Potential sentencing exposure is an

important factor in a defendant’s decision-making process. See Id. Indeed, as noted by the Third

Circuit, “[k]knowledge of the comparative exposure between standing trial and accepting a plea

offer will often be crucial to the decision whether to plead guilty.” Day, 969 F.2d at 43. “In order

to provide this necessary advice, counsel is required ‘to know the Guidelines and the relevant

Circuit precedent.    .   .   .“   Bui, 795 F.3d at 367 (quoting United States v. Smack, 347 F.3d 533, 538

(3d Cir. 2003)). “A defendant who rejects a guilty plea and receives a more severe sentence after

trial makes a claim of ineffective assistance when ‘he alleges that the advice he received was so

incorrect and so insufficient that it undermined his ability to make an intelligent decision about

whether to accept the offer.” Morris v. Admr New Jersey State Prison, 770 F. App’x 601, 605

(3d Cir. 2019) (quoting Day, 969 F.2d at 43).

       In asserting that petitioner failed to show that counsel’s performance fell below an

objective standard of reasonableness, respondent asserts that there is no evidence in the record to

support petitioner’s claim that trial counsel overestimated his sentencing exposure under the plea

offer. (See ECF 36 at 10). However, given petitioner’s supplemental brief regarding the exposure




                                                         32
he states counsel advised him during the plea negotiations, this Court does not find this reason

sufficient to deny this claim, at least not without first conducting an evidentiary hearing.

        The government’s stronger argument with respect to prong one of the Strickland analysis

on this claim is that even if counsel did in fact advise petitioner that he was at criminal history

category IV rather than III, this was not constitutionally deficient advice. (See ECF 36 at 11). In

support of this argument, respondent relies on Shotts. In Shotts, the Third Circuit declined to hold

that a decision is only reasonably informed if counsel has provided an exact or close estimate of

the maximum sentencing exposure. See 724 F.3d at 376. However, in Shotts, the Third Circuit

also noted in that case that the attorney had “informed Shotts of the maximum sentence for each

offense and that the aggregate sentence could increase quickly if the Judge chose to run those

sentences consecutively   —    something Shotts understood the Judge had the discretion to do.” Id.

The record in this case is somewhat less clear than in Shotts such that, out of the abundance of

caution, this Court will not deny this claim based on this argument at this time.

        Nevertheless, even though this Court declines to deny this claim based on prong one of

the Strickland analysis, petitioner still must show that he was prejudiced for him to be entitled to

relief. In the context of rejecting a plea, petitioner must show that “but for counsel’s deficient

performance there is a reasonable probability he and the trial court would have accepted the

guilty plea’ and the resulting sentence would have been lower.” Shotts, 724 F.3d at 376 (citing

Lafler, 132 S. Ct. at 1391).

        Petitioner states in his supplemental brief that but for counsel’s performance, there is a

reasonable probability that he and the trial court would have accepted the guilty plea. (See ECF

32 at 14). The government counters that “the only evidence of record on the issue indicates that

Petitioner was aware that there were no guarantees as to his Criminal History Category.” (ECF



                                                   33
36 at 13). This appears to true based on the record provided to this Court, however, this argument

does not go to the central question of whether, assuming counsel’s statements to petitioner

regarding his criminal history category during plea negotiations constituted deficient

performance, there is a reasonable probability that petitioner would have pled guilty but for that

deficient performance. Thus, this Court will not deny this claim based on this argument by the

government at this time.

        A stronger argument by the government is that petitioner’s own statements seem to refute

the statements made his supplemental brief that he would have taken the government’s plea offer

to a reasonable probability. Indeed, many courts have noted that a petitioner who insists that he is

innocent makes it difficult to believe an assertion that he would have accepted a plea. See, e.g.,

Welch v. United States, 370 F. App’x 739, 743 (7th Cir. 2010) (collecting cases). At sentencing,

petitioner continued to maintain his innocence. (See Crim. No. 10-266, ECF 68 at 9).

Furthermore, petitioner’s filings in this   § 2255   matter noted that, “{djuring the course of criminal

proceedings, the petitioner made his counsel aware that the only possible inappropriateness

petitioner ‘may’ have been involved with was misdemeanor possession of stolen property.” (See

ECF 1-2 at 8). While petitioner’s own statements in his criminal and habeas proceedings place

doubt into his statement that he would have accepted the government’s plea offer on one count of

armed robbery charge, this Court finds that arriving at such a decision involves a credibility

determination given petitioner’s alternative assertions in his counseled supplemental brief. This

can, should, and will be done at an evidentiary hearing on this claim where this Court can better

assess petitioner’s credibility on this point.

        Accordingly, this Court finds that an evidentiary hearing is warranted on this claim.




                                                     34
    K. Cumulative Error

        Finally, petitioner brings a claim of cumulative error. In light of the fact that two of

 plaintiff’s ineffective assistance of counsel claims warrant evidentiary hearings, this Court will

reserve judgment on petitioner’s cumulative error claim at this time.

              V.      CERTIFICATE OF APPEALABILITY ON DENIED CLAIMS

        Pursuant to 28 U.S.C.   §   2253(c), unless a circuit justice or judge issues a certificate of

appealability, an appeal may not be taken from a final order in a proceeding under 28 U.S.C.          §
2255. A certificate of appealability may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C.     § 2253(c)(2).   “A petitioner satisfies

this standard by demonstrating that jurists of reason could disagree with the district court’s

resolution of his constitutional claims or that jurists could conclude the issues presented are

adequate to deserve encouragement to proceed further.” Miller—El v. Cockrell, 537 U.S. 322, 327

(2003). Applying this standard, the Court finds that a certificate of appealability shall not issue

on the claims denied in this opinion. This Court reserves judgment on whether a certificate of

appealability should issue on the remaining claims until after a hearing is completed and this

Court issues its opinion on the merits on the remaining claims.

                                          VI.     CONCLUSION

        For the foregoing reasons, most petitioner’s claims are denied. A certificate of

appealability shall not issue on these denied claims. However, this Court will conduct an

evidentiary hearing on petitioner’s claims that counsel was ineffective by rejecting a plea offer

from the government without petitioner’s consent as well as his claim that counsel was

ineffective by giving petitioner the wrong criminal history category score during plea

negotiations. Furthermore, this Court will reserve judgment on petitioner’s cumulative error



                                                   35
claim until after the evidentiary hearing is complete. At the evidentiary hearing, the Court

expects to hear testimony from petitioner along with petitioner’s trial counsel on the remaining

claims. An appropriate order will be entered.



DATED:               ‘2O 19                                    (& A’.-_
                                                             PETER G. SHERIDAN
                                                             United States District Judge




                                                36
